Sognier, Judge.
Rose Evelyn Perry was awarded the sum of $27,880.07 from the *248estate of Arthur W. Perry pursuant to her petition for year’s support. The four adult children of Arthur W. Perry appeal the order of the Superior Court of Monroe County granting summary judgment in favor of Rose E. Perry.
Decided January 7, 1985.
Harold E. Martin, for appellants.
C. Robert Melton, for appellee.
Appellants’ sole enumeration of error contends error in the granting of summary judgment in appellee’s favor because the validity of the marriage between appellee and Arthur W. Perry allegedly had never been established. Appellee showed both in her verified petition for year’s support and in the hearing before the probate court that she was married to Arthur W. Perry, that they lived together as husband and wife and were so living at the time of Arthur W. Perry’s death. We find no merit in appellants’ argument that the marriage license between appellee and the decedent was invalid because it was not issued in the county of appellee’s residence pursuant to OCGA § 19-3-30 (b). Although appellee was a resident of Georgia, the decedent was a South Carolina resident at the time of the marriage, the marriage ceremony took place in South Carolina and the marriage license was issued by a probate court in South Carolina. This state recognizes the validity of marriages contracted outside the state of Georgia. OCGA § 19-3-43. Because there was no genuine issue of material fact that appellee was the lawful widow of Arthur W. Perry, we therefore affirm the grant of summary judgment in appellee’s favor.

Judgment affirmed.


McMurray, C. J., and Deen, P. J., concur.